DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group I: Claims 1-6, are drawn to Method of Manufacture, classified in Y10T 29/49826 (Method of Assembly under Mechanical Manufacturing (Y10T 29/49).
II. Group II: Claims 7-19, drawn to Containers and Parts thereof, classified in BD65D 43/162 (the container, lid and hinge being made of one piece).
The inventions are independent or distinct, each from the other because: GROUP I (Claims 1-6) are drawn to a Method of Manufacture and Assembly (i.e., process of making) and GROUP II (Claims 7-19) are drawn to product made.
Inventions of GROUP I and GROUP II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product (THERMOFORMING is used to make a wide variety of packaging for medical devices using many different source webs – from coated paper, to thin gauge rigid plastics to flexible packaging)  or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product could be made by injection molding, stamping or other manufacturing line configuration.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I Claims would be examined under the Y10T 29/49826 (Method of Assembly Classification).
Group II Claims would be examined under the BD65D 43/162 (Container, lid and hinge being made of one-piece class).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Counselor Joseph Rolnicki on 1/20/2022 a provisional election was made with traverse to prosecute the invention of Group 2, Claims 7-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  The Abstract in the instant application is 158 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Base has item number “2” (Paragraph 0051) and “20” (Remainder of the document) attached to it.  Correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  The Applicant’s cooperation is requested in correcting any errors of which the applicant may become aware of while reviewing the specification. 
Appropriate correction is required.
Claim Interpretations
To clarify the interpretation of the positioning of different elements on the hinge section of the instant application, the examiner will interpret the base as positioned on the inside (inwardly, inward, inner) to the lid which is positioned outside (outwardly, outer).  (Petrie meets this limitation when the outwardly and inwardly directions are defined by the Base to the Lid (Outwardly) and Lid to the base (Inwardly)).

Claim Rejections - 35 USC § 112
Claims 7 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 7 recites the following limitations that have an insufficient antecedent basis:
The limitation “the rupture” in Lines 5 and 8 and of Claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-17 are rejected under 112 (b) as they depend from Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-17 and 18-19 are rejected under 35 U.S.C 102 (a)(1) as being anticipated by Petrie (GB 2412651 – hereafter referred to at Petrie), and in the alternative, they are rejected under 35 U.S.C. 103 as being unpatentable over Kalmanides (US 20190276192 – hereafter referred to at Kalman dies). 
For the purposes of clarity of analysis, the independent claims and the dependent claims will be rejected with the following grouping Claim 7 with 8-17 and Claim 18 with Claim 19.  The Examiner’s Annotated Diagram A for Petrie follows:

    PNG
    media_image1.png
    739
    1308
    media_image1.png
    Greyscale

Examiner Annotated Diagram A
Claim 7 discloses: 7. A container, the container (Examiner Annotated Diagram A; Item -A) comprising: a base (1) and lid (2) formed of a sheet of plastic (Page 18 – Lines 9-10): the base and lid each having a peripheral rim (Base Rim at 53 – ridge member and Lid rim at 23 – Rim member), the peripheral rims of the base and lid shaped and sized for frictional engagement (Page 11 – Lines 22-24 – for discussion of sealing characteristics and mechanics that match this limitation) to place the container in an initially sealed configuration having a vertical axis (Item I); a lid hinge panel (between parts 30a and 7 on Figure 6a) extending from a portion of the lid peripheral rim (30a) and a base hinge panel (Figure 6A – between 30b and 7) extending from a portion of the base peripheral rim (30b), the lid hinge panel and base hinge panel connecting at a hinge (5 – hinge assembly); a frangible line (7 – destructible connection means) that, when the container is in the initially sealed configuration (Page 11, Lines 22-24), extends: a) from an outside edge (C) of the lid hinge panel (Lid Side) only partially across a portion of the lid hinge panel to a first point (E); b) from the first point outwardly to the hinge (See between E and F) and then downwardly across the hinge in a manner that vertically transects the hinge (See between E and F – the hinge bisects the axis of the hinge line “vertically” by passing through the hinge at a 90 degree angle with the hinge 
Additionally, and in the alternative, if an argument may be made that Petrie does not expressly teach a suitable sealing or hinge structure, then it would have been obvious to one of ordinary skill in the arts having the teachings of Kalmanides before them at the time the application was filed, to adjust the sealing and hinge structure for the purpose of improving the tamper detection indications. The Examiner’s Annotated Diagram B for Kalmanides follows:

    PNG
    media_image2.png
    738
    1040
    media_image2.png
    Greyscale

Examiner Annotated Diagram B
Kalmanides provides further detail and support for the following elements present in the prior art:  the lid hinge panel (G – Examiner Annotated Diagram B) and base hinge panel (310 to point E) connecting at a hinge (316 – destructible hinge); a frangible line (154 – destructible connection means) that, when the container is in the initially sealed configuration (See A above), extends: a) from an outside edge of the lid hinge panel (C) only partially across a portion of the lid hinge panel (E) to a first point (E); b) from the first point outwardly to the hinge (310) and then downwardly across the hinge in a manner that vertically transects the hinge (Frangible line transects the hinge in a vertical manner); c) from the hinge and then inwardly on the base hinge panel (G-B) to a second point (F); and d) from the second point (F) only partially across the base hinge panel to an outside edge of the base hinge panel (F to D is partially across base hinge panel – the structure of the instant application hinge is twice the structure of the Kalmanides hinge – has the Kalmanides hinge retraces and reverses the recited structure);
Kalmanides also teaches a more complex sealing structure depicted in Figure 17 (Paragraph 0065) that more closely matches the sealing structure disclosed in the specification while exceeding the sealing structure as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified hinge panel structure and sealing structure of the container disclosed by Petrie with the hinge panel construction and sealing surface details of Kalmanides (Hinge structure and geometry at 310 – 316-154 as shown on Figure 22A that produced a frangible hinge connection linked to both the base and lid hinge planes and sealing structure as shown in Figure 17 – and described in Paragraph 0065) in order to combine packaging design choice elements to advantageously produce a robust sealing structure with integrated strong seals and tamper detection capabilities. 
Regarding Claim 8, Petrie discloses all the limitations of the parent claim and continues to disclose: wherein application of the first separating force creates a first grasping portion (9a – attached the base) separated from a second grasping portion (9b – attached to the lid) (Described on Page 12 – lines 11-20).
Regarding Claim 9, Petrie discloses: wherein the first grasping portion is horizontally adjacent the second grasping portion (See figure 6A – 9a and 9b are horizontally adjacent.).
Regarding Claim 10, Petrie discloses, wherein the first grasping portion (9b) is attached to the lid and the second grasping portion (9a) is attached to the base (The labeling of the grasping portions is distinct and one portion is tied to the base and the other to the lid – the order of presentation for Petrie (first and second) is reversed, but that is a matter of defining first and second (relative to an indefinite order).
Regarding Claim 11, Petrie discloses, wherein in the initially sealed configuration the container has no structures projecting outwardly of the engaged lid and base peripheral rims other than 
In regards to Claim 12, wherein the frangible line is the only frangible line on either the lid hinge panel or the base hinge panel (See Petrie – Figure 1 on Annotated Diagram)
In regards to Claim 13, wherein the frangible line is the only frangible line on the container. (See Petrie – Figure 1 on Annotated Diagram).
In regards to Claim 14, wherein the frangible line includes an arcuate segment that redirects the frangible line on the lid hinge panel to change from a longitudinal direction to a transverse direction relative to the lid hinge panel (See figure 6a – where the commonly understood definition of an accurate line is a bow shaped line).
In further regards to Claim 16: wherein the frangible line includes an arcuate segment that redirects the frangible line on the base hinge panel to change from a longitudinal direction to a transverse direction relative to the base hinge panel (See figure 6a – where the commonly understood definition of an accurate line is a bow shaped line.).
In regards to Claim 15, wherein the frangible line includes an arcuate segment that redirects the frangible line on the base hinge panel to change from a longitudinal direction to a transverse direction relative to the base hinge panel (See figure 6a – where the commonly understood definition of an accurate line is a bow shaped line).
In regards to Claim 17, wherein rupturing the frangible line does not create a piece of material detached from the container (Property in inherent in the primary embodiment describe by Petrie on page 12, Lines 11-20.).
In regards to Independent Claim 18, Petrie discloses:  A frangible line ( See Examiner Annotated Diagram A, 7 – Destructible Connection Means) for a plastic food container (A), the plastic food container having a lid hinge panel (30a) connected to a lid rim (23), a base hinge panel (30b) connected to a base rim (53) and a hinge (5) connecting the lid hinge panel (30a) to the base hinge panel (30b), the frangible line comprising: a first length extending from a first side edge (Examiner Annotated Diagram A - 
In regards to Claim 19, wherein rupture of the frangible line (7) results in the creation of two adjacent grasping portions (9a and 9b), one attached to the lid rim (30a) and one attached to the base rim (30b) (Positioning of  the two adjacent grasping portions is shown in Figure 1 of Examiner Annotated Diagram A.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vovan (US 20060289549) discloses Figures 1-6 with tab structure and sealing structure as well as general features relevant to the scope and structure of the claimed invention.
Allers (US 20180118421) discloses Figure 6E and other figures for frangible hinges and accurate structure with respect to the hinge as well as general features relevant to the scope and structure of the claimed invention.
Allers (US 20190185221) discloses further refinement of concepts in Aller’s above patent as well as general features relevant to the scope and structure of the claimed invention.
Meyer (US 20120292322) discloses All figures – demonstrate seal and tab structure as well as general features relevant to the scope and structure of the claimed invention.
Smith (US 11077991) discloses accurate structure with frangible seal that has similar packaging profile as well as general features relevant to the scope and structure of the claimed invention.
Vovan (US 20090090712) discloses general features relevant to the scope and structure of the claimed invention.
Blanchet (EP 3476763) discloses Figures 1-6 with similar hinge structure and package profile as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/ Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733